Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 27 July 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


27 July 1814I enclose you two Letters which I received for you some time since one of which I mentioned before Mr. Smith will give them to Willink should you not be in Amsterdam and he will forward them to you the last I read and did not think worth the Postage it having already cost 5 R. 61 C.
It is two o’clock in the Morning and I have just return’d from Oraniumbaum I am so tired I can scarcely hold the Pen.
God Bless you.
